DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/26/2021 is entered and acknowledged by the Examiner. Claims 1 and 16 have been amended. Claims 2 and 4 have been canceled. Non-elected claims 3, 6-12, and 17-20 are withdrawn from further consideration. New claim 21 has been added. Claims 1, 5, 13-16, and 21 are currently pending in the instant application.
The rejection of claims 1, 2, 4, and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Gil (US 2017/0031224 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Gil (US 2017/0031224 Al) is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 13-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “a charge storage material…comprising a metal oxide having three different metals of the formula M1M2M3Ox, or a hydrate thereof, where M1, M2 and M3 are different Group 5 or Group 6 metals and x is from 1.5 to 3.0…”. In other words, the charge storage material comprises a metal oxide of three different metals of Group 5 metals (V, Nb, Ta) or Group 6 metals (Cr, Mo, W).


    PNG
    media_image1.png
    166
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    725
    media_image2.png
    Greyscale

Metals M1, M2 and M3 are described to be independently selected from metals such as Ti, Ni, Nb, W, V, Mo, Si, Zr, Al or Co. However, the list of metals include Ni, Si, Zr, Al and Co that are not of Group 5 metals (V, Nb, Ta) or Group 6 metals (Cr, Mo, W). The written description does not described in such a way as to reasonably convey to one skilled in the relevant art to independently select M1, M2 and M3 three different metals from Group 5 metals (V, Nb, Ta) or Group 6 metals (Cr, Mo, W). 
Claims 5, 13-16, and 21 depend from claim 1 and are rejected based on their dependencies.
Amended claim 16 also failed to comply with the written description requirement under 35 U.S.C. 112(a). Specifically, the written description does not described in such a way as to reasonably convey to one skilled in the relevant art that the electrochromic polymer is switched, through an application of charges applied by the charge storage material, between a fully bleached state and a fully colored state, the electrochromic polymer in the fully bleached state having a transmissivity between about 0% and 50% within a visible spectrum including wavelengths from about 380 nm to 700 nm as claimed.
Likewise, new claim 21 failed to comply with the written description requirement under 35 U.S.C. 112(a). Specifically, the written description does not described in such a way as to reasonably convey to one skilled in the relevant art that the electrochromic polymer is switched, through an application of charges applied by the charge storage material, between an opaque and a clear state, the electrochromic polymer in the opaque state having a transmissivity between about 20% and 60% 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires the charge storage material of claim 1 to comprise a metal oxide hydrate. However, the metal oxide hydrate of claim 5 does not meet the formula M1M2M3Ox hydrate (nH2O) where M1, M2 and M3 are different Group 5 or Group 6 metals and x is from 1.5 to 3.0 as recited in claim 1. Therefore, it is unclear if the metal oxide hydrate is an additional component since claim 1 does not recite or require said component. Applicant amendment and/or clarification is required.
Similarly, claim 13 requires the charge storage material to be a metal oxide, metal bronze or polyoxometalate in amorphous 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108279540 A (hereinafter Jiazhi).
Regarding claim 1, Jiazhi discloses electrochromic devices comprises a low-temperature solution of inorganic metal oxide ion storage layer (the claimed charge storage material) comprises of at least two kinds of fifth subgroup inorganic metal oxides selected from a group including Group 5 (Nb) and Group 6 (Cr, Mo, W) metals (See [0005], [0007], [0016], [0017], and [0047]). Jiazhi discloses that the inorganic metal oxide ion storage layer is formed by coating and heat treating at 80-140ºC to evaporate polar solvent (See [0045]). Jiazhi further discloses that the electrochromic device comprises an electrochromic layer, an electrolyte layer, and the inorganic metal oxide ion storage layer between transparent conductive layers (See [0050]).
While Jiazhi does not specifically disclose the low-temperature solution of inorganic metal oxide ion storage layer (the claimed charge storage material) comprises a metal oxide 1M2M3Ox, or a hydrate thereof, where M1, M2 and M3 are different Group 5 or Group 6 metals and x is from 1.5 to 3.0…”. The disclosure of ion storage layer (the claimed charge storage material) comprises of at least two kinds of fifth subgroup inorganic metal oxides selected from a group including Group 5 (V, Nb) and Group 6 (Cr, Mo, W) metals (See [0016], [0017], and [0047]) would lead a person skilled in the art to combine three different metals of selected from Group 5 (V, Nb) and Group 6 (Cr, Mo, W) within a stoichiometric ratio. The combination would result in a metal oxide fulfilling the claimed formula M1M2M3Ox.
Jiazhi also failed to the ion storage layer being disposed adjacent to an electrolyte layer and an electrochromic layer and being integrated with the electrolyte layer and the electrochromic layer at a temperature below 150ºC. However, given that the electrochromic device of Jiazhi comprises an electrochromic layer, an electrolyte layer, and the inorganic metal oxide ion storage layer between transparent conductive layers (See [0050]) and the ion storage layer of Jiazhi is formed by heat treating at 80-140ºC (See [0045]), a person skilled in the art can immediately envision an electrochromic device structure comprises of an electrochromic layer, an electrolyte layer, and ion storage layer adjacent to each other 
Regarding claim 5, Jiazhi discloses that the ion storage layer (the claimed charge storage material) comprises of at least two kinds of fifth subgroup inorganic metal oxides selected from a group including Group 5 (V, Nb) and Group 6 (Cr, Mo, W) metals (See [0016], [0017], and [0047]). It would have been within the purview of a skilled artisan at the time the invention was filed to select two metals of fifth subgroup inorganic metal oxides selected from a group including Group 5 (Nb) and Group 6 (Cr, Mo, W) metals to arrive at a metal oxide hydrate of VMoOx·nH2O and VNbOx·nH2O because Jiazhi discloses the ion storage layer comprises of metal oxides of at least two of V, Nb, Cr, Mo, W.  
Regarding claims 13-15, Jiazhi discloses that the ion storage layer form a thin film of 10 nm-10 µm after heat treatment (See Step 2 of process; [0037], [0045], and [0048]). The film thickness of Jiazhi overlaps with the claimed thickness as recited in claim 14. The ion storage layer of Jiazhi comprises the claimed metal oxide components as required in claim 1 with a thickness as low as 10 nm; thus, the ion storage layer of Jiazhi would obvious have a similar amorphous morphology as recited in claim 13 because Jiazhi discloses an ion storage layer having the same utility as claimed, i.e., thin . 
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761